Walton, J.
This is a suit to recover for services claimed to have been rendered in the prosecution of an "Alabama Claim.” The defendant was permitted to prove that subsequent to the time when the services sued for were claimed to have been performed, the plaintiff was expelled from the court and prohibited from prosecuting claims therein. We think this evidence was not admissible. Although well calculated to create prejudice against the plaintiff and the validity of his claim, still, it was wholly irrelevant to the issue then being tried. And the evidence was specifically objected to on the ground of irrelevancy. We think the objection should have been sustained.
The defendant was also permitted to introduce into the case as evidence a paper purporting to be a contract between himself and one Joshua Nickerson, by the terms of which the latter was to have twenty per cent of the amount recovered of the government. See defendant’s exhibit B. We can discover no valid ground for the admission of this paper. The plaintiff was not a party to it; and, so far as appears, had no knowledge of its existence. Its execution was not proved, and we think it was not admissible if its execution had been proved. It could not properly affect or invalidate the plaintiff’s claim.

Exceptions sustained.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.